EXHIBIT 10.5 (n)

MANAGEMENT AGREEMENT

 

 

THIS AGREEMENT, made as of the 2nd day of January, 2002, between CROWN AMERICAN
CAPITAL CITY ASSOCIATES, L.P., a Pennsylvania limited partnership, having its
principal address at Pasquerilla Plaza, Johnstown, Pennsylvania 15901 ("Owner"),
and CROWN AMERICAN PROPERTIES, L.P., a Delaware limited partnership, having its
principal address at Pasquerilla Plaza, Johnstown, Pennsylvania 15901 ("Agent").

W I T N E S S E T H

In consideration of the mutual Covenants herein contained, and intending to be
legally bound, the parties hereto agree as follows:

ARTICLE I

APPOINTMENT AND AUTHORITY OF AGENT

1.1 Owner owns leasehold interests in certain retail properties identified on
Exhibit A attached hereto and made a part hereof (the "Premises"). Owner hereby
appoints Agent as the exclusive managing and renting agent for the Premises, and
hereby authorizes Agent to exercise such powers with respect to the Premises as
may be necessary for the performance of Agent's obligations under Article II,
and Agent accepts such appointment on the terms and conditions hereinafter set
forth for the term as provided in Article V. Agent shall have no right or
authority, express or implied, to commit or otherwise obligate Owner in any
manner whatsoever except to the extent specifically provided herein and agrees
that it shall not hold itself out as having authority to act on behalf of Owner
in any manner which is beyond the scope of authority granted to Agent in this
Agreement.

ARTICLE II

AGENT'S AGREEEMENT

2.1 Agent, on behalf of Owner, shall implement, or cause to be implemented, the
decisions of Owner and shall conduct the ordinary and usual business affairs of
Owner with respect to the management, operation and leasing of the Premises as
provided in this Agreement. Agent shall at all times conform to the policies and
programs established by Owner and the scope of Agent's authority shall be
limited to said policies. Agent shall act in a fiduciary capacity with respect
to the cash and cash equivalent assets of Owner which are within the custody or
control of Agent. Agent shall deal at arm's length with all parties and shall
serve Owner's interests at all times. All undertakings incurred by Agent on
behalf of Owner in accordance with this Agreement shall be at the cost and
expense of Owner unless otherwise provided for herein. Agent agrees to use its
best efforts in the management and operation of the Premises. Agent shall
perform the following duties in connection with the management and operation of
the Premises:

(a) Contract, for periods not longer than the term of Owner's leasehold estate,
in the name of Owner, for gas, electricity, water and such other services as are
currently being furnished to the Premises. Service contracts shall be written to
include a provision allowing termination by Owner upon 30 days' notice wherever
possible. All service contracts, including those in effect at the date hereof in
respect of the Premises, including the terms thereof (with cancellation right,
if any), the services provided thereunder and the charges called for thereby,
should be detailed in the annual budget package. No such contract, other than
for utilities, including water, which involves an expenditure in excess of the
amount set forth in paragraph 3 of Exhibit A attached hereto shall hereinafter
be entered into by Agent without the prior approval of Owner. Agent shall also
perform the obligations of the Owner under any utility service agreement and any
reciprocal easement agreements.

(b) Select, employ, pay, supervise, direct and discharge all employees necessary
for the proper, safe and economic operation and maintenance of the Premises, in
number and at wages in accordance with industry practices and the annual budget,
carry Worker's Compensation Insurance (and, when required by law, compulsory
Non-Occupational Disability Insurance) covering such employees, and use
reasonable care in the selection, discharge, and supervision of such employees.
Agent will keep bi-weekly time sheets which shall be available for inspection by
Owner. Agent shall prepare or cause to be prepared and timely filed and paid,
all necessary returns, forms and payments in connection with unemployment
insurance, medical and life insurance policies, pensions, withholding and social
security taxes and all other taxes relating to said employees which are imposed
on employees by any federal, state or municipal authority. Agent shall also
provide usual management services in connection with labor relations and shall
prepare, maintain and file all necessary reports with respect to the Fair Labor
Standards Act and all other required statements and reports pertaining to
employees at the Premises. Agent shall use its best efforts to comply with all
laws and regulations and collective bargaining agreements, if any, affecting
such employment. Owner shall have the right to review and approve all collective
bargaining agreements which affect the Premises prior to their implementation or
acceptance by Agent. Agent will be and will continue throughout the term of this
Agreement to be an equal opportunity employer. All persons employed in
connection with the operation and maintenance of the Premises shall be employees
of Agent or employees of contractors approved by Owner to provide contract
services to the Premises.

(c) Keep the Premises in a safe, clean, rentable and sightly condition and make
and contract for all repairs, alterations, replacements, and installations, do
all decorating and landscaping, and purchase all supplies necessary for the
proper operation and maintenance of the Premises and for the fulfillment of
Owner's obligations under any lease, operating agreement or other agreement or
compliance with all governmental and insurance requirements, provided that,
except as provided in Section 2.5 hereof, Agent shall not make any purchase or
do any work, the cost of which shall exceed the approved budget or the amount
set forth in paragraph 3 of Exhibit A attached hereto, without obtaining in each
instance the prior approval of Owner, except in circumstances which Agent shall
deem to constitute an emergency requiring immediate action for the protection of
the Premises or of tenants or other persons or to avoid the suspension of
necessary services or in order to cure any violation or other condition which
would subject Owner or Agent to any criminal penalty or any civil fine in excess
of $5,000.00. Agent shall notify Owner immediately of the necessity for, the
nature of, and the cost of, any such emergency repairs or any action to cure any
such violation or other condition. Agent shall arrange for and supervise, on
behalf of Owner, the performance of all alterations and other work to prepare or
alter space in the Premises for occupancy by tenants thereof. If Owner shall
require, Agent shall submit a list of contractors and subcontractors performing
tenant work, repairs, alterations or services at the Premises under Agent's
direction.

It is understood that Agent shall not be required to undertake the making or
supervision of extensive reconstruction of the Premises or any part thereof
except after written agreement by the parties hereto as to any additional fee to
be paid for such services.

Owner shall receive the benefit of all discounts and rebates obtainable by Agent
in its operation of the Premises. When requested by Owner, Agent agrees to
obtain competitive bids for the performance of any work at the Premises, to
furnish copies of such bids to Owner and to accept such bid as Owner may direct.

If Agent desires to contract for repair, construction or other service described
in this paragraph (c) (other than work done at the request of a tenant and at
the tenant's sole cost and expense, hereinafter referred to as "Tenant Work")
with a party with respect to which any partner or shareholder of Agent holds a
beneficial interest, or with any subsidiary, affiliate or related corporation in
which Agent shall have a financial interest, such interest shall be disclosed
to, and approved by, Owner before such services are procured. The cost of any
such services shall likewise be at competitive rates, notwithstanding that
tenants of the Premises may be required to pay such costs. Agent, or a general
contractor working under the supervision of Agent is authorized to make and
install Tenant Work, Agent may collect from such tenant or such general
contractor, for its sole account, its charge for supervisory overhead on all
such Tenant Work. Agent shall hold Owner harmless from any claims which may be
advanced by any such tenant in connection with Tenant Work performed by Agent or
under Agent's supervision. Agent, however, shall not require any tenant to use
Agent, its subsidiary, affiliate or related corporation as its general
contractor to perform such Tenant Work.

(d) Handle promptly complaints and requests from tenants and parties to
reciprocal easement and/or operating agreements, notify Owner of any major
complaint made by any such tenant or party and notify owner promptly (together
with copies of supporting documentation) of: the receipt of any notice of
violation of any governmental requirements; any known orders or requirements of
insurers, insurance rating organizations, Board of Fire Underwriters or similar
bodies; any known defect in the Premises; any known fire or other damage to the
Premises, and, in the case of any serious fire or other serious damage to the
Premises, Agent also shall immediately provide telephone notice thereof to
Owner's General Insurance Office, so that an insurance adjuster can view the
damage before repairs are started, and complete customary loss reports in
connection with fire or other damage to the Premises.

(e) Notify Owner's General Liability Insurance carrier and Owner promptly of any
personal injury or property damage known to Agent occurring to or claimed by any
tenant or third party on or with respect to the Premises and promptly forward to
the carrier, completed insurance forms, any summons, subpoena, or other like
legal document served upon Agent relating to actual or alleged potential
liability of Owner, Agent, or the Premises, with copies to Owner of all such
doucments.

(f) Advise Owner of those exceptions in leases, operating agreements and other
agreements executed on or after the date hereof in which the tenants or parties
to such agreements do not agree to hold Owner harmless with respect to liability
from any accidents.

(g) At the option of Owner, or as otherwise provided in the Loan Documents, as
hereinafter defined, receive and collect rent and all other monies payable to
Owner by all tenants and licensees in the Premises and by all other parties
including department stores under ground leases and reciprocal easement
agreements and tenants under leases of free-standing stores. In this connection,
Agent shall calculate all amounts due to Owner from such tenants, licensees and
other parties, including annual or periodic adjustments where applicable, and
shall, when appropriate, submit statements or invoices to such tenants,
licensees and parties. Agent shall deposit the same promptly in the bank named
on Exhibit A attached hereto (the "Bank") in an account with title including a
distinctive portion of Agent's name and such designation as Owner may direct
(the "Bank Account"), which account shall be used exclusively for such funds.
Owner's representative will be a signatory on all bank accounts maintained by
Agent and such representative's signature shall be required on all checks in
excess of $50,000 and for withdrawals in excess of $1,000,000 in any month. All
amounts received by Agent for or on behalf of Owner shall be and remain the
property of Owner. Checks may be drawn on the above-mentioned bank account only
for purposes authorized under this Agreement. No funds of Agent or others shall
be commingled with funds in any such bank account. Owner has the right to
control the types of cash management accounts and dictate the specifics of said
accounts with respect to disbursement and management of funds.

(h) Serve notice of default upon tenants of space in the Premises and other
parties which are in default in performing obligations under their leases,
reciprocal easement agreements or other agreements, with copies sent
simultaneously to Owner, and attempt to cause such defaults to be cured by the
defaulting tenant or other party. Agent shall, subject to Owner's consent with
respect to any tenant who occupies more than 1,000 square feet, utilizing
counsel theretofore approved by Owner, institute all necessary legal action or
proceedings for the collection of rent or other income from the Premises or the
ousting or dispossessing of tenants or other persons therefrom and all other
matters requiring legal attention. Agent agrees to use its best efforts to
collect rent and other charges from tenants in a timely manner and to pursue
Owner's legal remedies for nonpayment of same. Agent shall not terminate tenant
leases in the Premises without Owner's consent. Owner reserves the right to
designate or approve counsel and to control litigation of any character
affecting or arising out of the operation of the Premises and the settlement of
such litigation.

(i) Bond Agent and all of Agent's employees who may handle or be responsible for
monies or property of Owner with a "comprehensive 3-D" or "Commercial Blanket"
bond, in an amount of $500,000.00.

(j) Notify Owner immediately of any known fire, accident or other casualty,
condemnation proceedings, rezoning or other governmental order, lawsuit or
threat thereof involving the Premises; and the receipt of any notice of
violations relative to the leasing, use, repair and maintenance of the Premises
under governmental laws, rules, regulations, ordinances or like provisions.

(k) If Owner so directs, make timely payment of real estate and personal
property taxes and assessments levied or assessed against the Premises or
personal property used in connection therewith and any other charge that may
become a lien against the Premises. Owner may direct that payment of such taxes
and assessments either be made to the taxing authority or to a mortgage lender
holding an escrow account for such items. Agent shall participate in Owner's tax
review program and check tax assessments and, when so requested, Agent shall
assist Owner in its efforts to reduce such taxes. Agent shall promptly furnish
Owner with copies of all assessment notices and receipt tax bills.

(l) Promptly comply with all present and future laws, ordinances, orders, rules,
regulations and requirements of all Federal, state and local governments,
courts, departments, commissions, boards and offices, any national or local
Board of Fire Underwriters or Insurance Services offices having jurisdiction, or
any other body exercising functions similar to those of any of the foregoing
("Legal Requirements") which may be applicable to the Premises or any part
thereof or to the leasing, use, repair, operation and management thereof, but
only to the extent that such compliance is reasonably capable of being carried
out by Agent and Agent has available the necessary funds therefor from
collections or advances by Owner. Agent shall give prompt notice to Owner of any
known violation or the receipt of notice of alleged violation of such laws and
Agent shall not bear responsibility for failure of the Premises or the operation
thereof to comply with such laws unless Agent has committed gross negligence or
a willful act of omission in the performance of its obligations under this
Agreement or in the performance of any other duties owed to Owner or third
parties by Agent. As and when directed by Owner, Agent shall institute in its
name, or in the name of Owner using counsel selected by Owner, appropriate
actions or proceedings to contest any such law, ordinance, rule, regulation,
order, determination or requirement.

(m) Promote the Premises and participate as Owner's representative in any
Merchant's Associations or Promotional Organizations (collectively, the
"Promotional Organizations") established to promote the Premises.

(n) Consent to and approve tenant alteration work and installations which are
performed by tenants of space in the Premises and are provided for in the leases
of such tenants and are within such tenant's space. Agent is authorized to
approve tenant alteration work and installations not provided for in leases if
(i) such alteration work and installations are made solely at the expense of the
tenant, and (ii) such alteration work and installations do not affect the
structural integrity or facade of any building. Agent shall periodically monitor
the progress of any tenant alteration work and installations to confirm that the
work is being done in a good and workmanlike manner and in substantial
conformity with any plans and specifications approved by Owner or Agent, and
shall notify Owner of any material deficiencies or material variations from the
approved plans and specifications.

(o) Provide, upon Owner's request in accordance with the provisions of Section
10 and Section 11 of Exhibit A, general contracting and construction management
services ("Development Services") and consultation to Owner for the Premises,
which shall include, without limitation, the management, supervision and
administration of, and provisions for services for the improvement or expansion
(and in the event of damage or condemnation, the reconstruction) of the
Premises, including advice, expertise and support of Agent provided and/or
retained and/or coordinated by home office and on-site personnel including,
without limitation, executive personnel, design and engineering personnel,
clerical personnel, legal and accounting personnel. Such personnel will perform
consultation and various functions involved with Development Services including,
without limitation, the following: design, planning, architectural, engineering,
acquisition and negotiation, negotiations with department stores for site
acquisition and operation in the Premises; permits and licenses; preopening
advertising and publicity; market research, site work; negotiations with public
authorities; attendance at public hearings; project management and all other
activities necessary to accomplish the improvement, expansion or reconstruction
of the Premises. It is understood that Development Services and consultation
with Owner may or may not involve Agent's in-house personnel; by mutual
agreement of Agent and Owner, outside professionals or other persons may be
engaged to provide Development Services and consultation with Owner, provided
that Agent agrees to require any contractor or subcontractor brought onto the
Premises to have workers' compensation and employers' liability insurance in the
necessity statutory amounts and comprehensive general liability insurance for at
least $1,000,000.00.

(p) If Owner so directs, pay when due (i) all debt service and other amounts due
under any mortgages that encumber the Premises or any part thereof, and (ii) all
rent and other charges payable under any ground lease of land included in the
Premises under which Owner is the tenant and give Owner notice of the making of
each payment.

(q) Carry out and comply with, directly or through a third party, all
requirements on the part of Owner under all such mortgages and ground leases,
all leases of space in the Premises, all ground leases and reciprocal easement
agreements with department stores and all other agreements affecting or relating
to the Premises which are known or made known to Agent, including, without
limitation, the furnishing of all services and utilities called for therein, but
only to the extent that such requirements are at the time reasonably capable of
being carried out by Agent and Agent has available the necessary funds therefor
from collections or advances by Owner, provided that Agent shall promptly notify
Owner if Agent cannot carry out such requirement or has insufficient funds
available to do so. Agent shall notify Owner promptly of any default under any
such mortgage, lease, ground lease, reciprocal easement or other agreement on
the part of Owner, the tenant or other party thereto of which agent becomes
aware.

(r) Use reasonable efforts to comply with and require compliance with the
requirements of leases of space in the Premises, ground leases, reciprocal
easement agreements and all other agreements affecting or relating to the
Premises which are known or made known to Agent on the part of Tenants,
department stores and other parties thereto and enforce compliance with the
rules and regulations, sign criteria and like standards for the Premises adopted
by Owner from time to time.

(s) Upon request, furnish Owner with an executed copy of each lease, lease
renewal, lease amendment, service contract and other agreement entered into on
or after the date of this Agreement in connection with the operation, management
and leasing of the Premises, and use reasonable efforts to secure from tenants
and parties to reciprocal easement agreements, and furnish to Owner, any
certificates of insurance and renewals thereof required to be furnished by the
terms of their leases or agreements. All such executed copies of leases shall be
maintained in Agent's main office, with additional lease copies together with
insurance certificates also maintained at the Agent's office at the relevant
property, if any such office exists.

(t) Inspect the Premises periodically and submit reports of findings and
recommendations to Owner which shall include, without limitation,
recommendations as to required repairs, replacements or maintenance. Agent shall
keep and submit annual written reports of all material alterations made to the
Premises, no matter by whom effected.

(u) Erect barriers or chains for the purpose of blocking access to the common
areas of and buildings included in the Premises as local law may require, or, as
directed in writing by owner, in order to avoid the dedication of the same for
public use and furnish appropriate evidence of same to Owner. Agent shall give
any advance notice of the erection of such barriers or chains which may be
required under reciprocal easement agreements or ground leases with department
stores.

(v) Use its reasonable efforts to obtain from tenants of the Premises and
department stores which are parties to reciprocal easement agreements or ground
leases waivers of their insurers' rights of subrogation in respect to policies
of fire and extended coverage and other property damage insurance carried by
them in favor of Owner, Agent and any department store or tenant for which Owner
is obligated to attempt to obtain such waivers under a ground lease, reciprocal
easement agreement or space lease.

(w) Assist owner in preparing any statements required to be submitted by Owner
under the terms of mortgages, ground leases, reciprocal easement agreements and
leases.

(x) Perform its duties in renting, managing, operating and maintaining the
Premises applying prudent and reasonable business practices which are consistent
with those followed in respect of the Premises prior to the date of this
Agreement, using reasonable care and diligence in carrying out properly and
efficiently its responsibilities under this Agreement. Agent shall maintain
those portions of the common areas of the Premises which are Owners' obligation
to maintain in a clean, safe and attractive condition, use reasonable efforts to
enforce the provisions of applicable leases, ground leases and reciprocal
easement agreements so as to cause tenants and department stores to maintain
their premises and common areas, if any, in similar condition, arrange for
necessary security for the Premises and their common areas and arrange for
cleaning and snow removal for the parking areas and roadways of the Premises.
Agent shall recommend to Owner from time to time such procedures with respect to
the Premises as Agent may deem advisable for the more efficient and economic
management and operation thereof.

(y) Where leasing guidelines or any Legal Requirement (as defined in paragraph
2.1 (m) hereof) now or hereafter in effect require that tenant security deposits
be maintained, a separate interest-bearing account for such security deposits
(the "Security Deposit Account") shall be opened by Agent at a bank approved by
Owner. The Security Deposit Account shall be maintained in the name of Agent in
accordance with the relevant lease or Legal Requirement, as the case may be, and
shall be used only for tenant security deposits. The bank shall be informed that
the funds in the Security Deposit Account are held in trust for Owner. Agent
shall have the authority to remit to tenants any interest to which they are
entitled on their security deposit, in accordance with their leases or any Legal
Requirement, but Agent shall obtain the written approval of Owner prior to the
return of such deposits or any other security (including letters of credit) to
any tenant when the amount, in any single instance, exceed $50,000.00.

Owner recognizes and understands that Environmental Service (as hereinafter
defined) are not actions or services that Agent is required to perform under
this Agreement and Owner further recognizes and understands that Agent is not a
consultant or a contractor that performs Environmental Services. Upon Owner's
request, Agent agrees to obtain and coordinate for and on behalf of Owner, such
Environmental Services as Owner may request or require. Owner shall reimburse
Agent for its administrative costs in connection with the coordination of such
Environmental Services as provided in Exhibit A, paragraph 11 of the Agreement.
In addition, Owner shall reimburse Agent for the costs of outside professionals
retained to perform Environmental Services. Environmental Services is defined to
be those acts or actions involving the presence use, exposure, removal,
restoration, or introduction of Hazardous Materials (as hereinafter defined) and
the investigation of and compliance with any and all applicable rules, laws, or
regulations of local, state or federal authorities which apply or regulate
Hazardous Materials. Hazardous Materials means any hazardous, radioactive, or
toxic substance, material or waste listed in the United States Department of
Transportation Hazardous Materials Table; or by the Environmental Protection
Agency as hazardous substances; or such substances, materials and waste which
are or become regulated under applicable local, state or federal law including
materials which are petroleum products, asbestos, polychlorinated biphenyls, or
designated as hazardous substances under the Clean Water Act; or defined
hazardous waste under the Resource Conservation and Recovery Act; or defined as
hazardous substances under the Comprehensive Environmental Response,
Compensation and Inability Act.

2.2 Agent agrees, on behalf of Owner and at Owner's expense, to procure and
continue to maintain in force a comprehensive general liability insurance policy
or polices with respect to the Premises. Such policy or policies shall provide
for coverage in the amount and with such insurers as are required of Owner under
the Loan Documents (as defined in that certain Loan Agreement dated as of
January 2nd, 2002, by and between Owner, as Borrower, and Morgan Stanley Bank,
as Lender, as may be amended, changed or modified from time to time, including
but not limited to that certain Cash Management Agreement, dated as of January
2nd, 2002, by and between Owner, Agent, and Lender, hereinafter collectively
referred to as the "Loan Documents", but in any event, not less than ten million
dollars ($10,000,000.00) combined single limit coverage per occurrence for
bodily injury and property damage. The polices shall include coverage for
contractual liabilities assumed with respect to the Premises, including, but not
limited to, the obligations created by the indemnity set forth in Section 3.3
hereof as used in this Agreement.

Further, at all times during the term of this Agreement, Agent shall keep or
cause to be kept insured, at Owner's cost and expense, all buildings and
improvements on the Premises against loss or damage by fire, windstorm, hail,
explosion, damage from aircraft and vehicles and smoke damage, and such other
risks as are from time to time included in "extended coverage" endorsements in
an amount sufficient to replace said improvements.

All insurance provided for in this Section 2.2 shall be effected under valid and
enforceable polices issued by insurers of recognized responsibility and shall
provide respectively, for the waiver of all rights of subrogation by Owner or
parties claiming through Owner against Agent and its agents and employees. Owner
and Agent hereby waive all rights of recovery as against the other party hereto
arising from loss or damage caused by the perils enumerated in this Section 2.2
and agree that any policies obtained with respect to such perils shall be
endorsed accordingly, if such endorsements are available. Any insurance required
to be maintained hereunder may be taken out under a blanket insurance policy or
polices covering other properties of the insured. Any policy required by this
Section 2.2 shall provide that such policy shall not be canceled without at
least thirty (30) days' prior notice to Owner and Agent and, in any event, shall
provide that all parties insured thereby shall receive notice no less than
fifteen (15) days prior to the expiration dates of the expiring policies.

2.3 Agent agrees to render monthly reports relating to the management and
operation of the Premises for the preceding calendar month on or before the
twenty-fifth (25th) day of each month in form as Owner and Agent will mutually
agree. Agent agrees that Owner shall have the right to require the transfer to
Owner at any time of any funds in the Bank Account considered by Owner to be in
excess of an amount reasonably required by Agent for disbursement in connection
with the Premises. Agent agrees to keep records with respect to the management
and operation of the Premises as prescribed by owner, and to retain those
records for periods specified by Owner. Owner shall have the right to inspect
such records and audit the reports required by this Section during business
hours for the life of this Agreement and thereafter during the period such
records are to be retained pursuant to this Section. In addition, Agent agrees
that such records may be examined from time to time during the period aforesaid
by any of the supervisory or regulatory authorities having jurisdiction over
Owner.

2.4 Agent shall ensure such control over accounting and financial transactions
as is reasonably required to protect Owner's assets from loss or diminution due
to gross negligence or willful misconduct on the part of Agent's associates or
employees. Losses caused by gross negligence or willful misconduct shall be
borne by Agent.

2.5 Agent shall establish and prepare, in the form authorized by Owner, with
such additional changes as may be reasonably requested by Owner, operating and
capital improvement budgets for the promotion, operation, repair and maintenance
of the Premises for each calendar year. Preliminary and final budgets will be
due 45 and 30 days, respectively, prior to commencement of the calendar year to
which they relate. Such budgets shall be prepared on both an accrual basis
showing a month-by-month projection of income and expenses and capital
expenditures. At least 30 days prior to the end of each year, Agent shall meet
with Owner to review such budgets for the subsequent year. Upon receiving
Owner's approval, Agent shall use its best efforts to comply with such final
budgets.

(a) Agent shall meet with Owner on a regular basis, not less frequently than
semi-annually and otherwise upon reasonable call by Owner, to review the
operations of the Premises, to review and, if appropriate, revise in light of
actual experience the annual operating and capital improvement budgets
theretofore approved by Owner and to consider other matters which Owner may
raise.

(b) Upon approval of the operating budget by Owner, and unless and until revoked
or revised by Owner, Agent shall have the right, without further consent or
approval by Owner to incur and pay the operating expenses set forth in the
approved operating budget, subject to paragraph 2.1(g) above.

(c) At the request of Owner from time to time Agent shall prepare and submit to
Owner (i) operating projections for the Premises for the ensuing five (5) years,
such projections to be made on a year-by-year basis and to be based on Agent's
best judgment as to the future, taking into consideration known circumstances
and circumstances Agent can reasonably anticipate are likely to occur, and (ii)
a schedule in reasonable detail of capital improvements, repairs and
replacements not provided for in the current capital improvement budget which
Agent reasonably anticipates will be required or should be made in the
foreseeable future, with Agent's opinion as to the relative priority and cost of
each thereof.

2.6 Agent shall also participate in Owner's property review programs to the
extent requested by Owner. Such review shall include asset, investment,
financial and strategy profiles in form satisfactory to Owner. Agent shall
respond, within 10 days, to Owner's management evaluation reports concerning
actions to be taken by Agent to correct or modify its management standards for
the operations, leasing or financial services provided for the Premises. If
Owner shall request that Agent's home office or regional office personnel travel
to the Premises to participate in Owner's property review programs or for any
other reason (unless such reason is for normal supervision), the reasonable cost
of meals, travel and hotel accommodations expenses incurred by such home office
personnel in connection with such travel shall be reimbursed to Agent by Owner.
Agent shall, however, bear the full cost and expenses incurred by its home
office or regional office personnel in connection with their travel to the
Premises to the extent such travel is required by the Agent for the normal
supervision of the management and leasing of the Premises.

2.7 Agent agrees to use its best efforts to have all space within the Premises
rented to desirable tenants, satisfactory to Owner, considering the nature of
the Premises, and in connection therewith:

(a) To negotiate, as the exclusive agent of Owner, all leases and renewals of
leases at the appropriate time, it being understood that all inquiries to Owner
with respect to leasing any portion of the Premises shall be referred to Agent.
Except for license agreements for temporary tenants, all leases and renewals for
lease terms in excess of one (1) year must be prepared in accordance with
Exhibit B by Agent and in accordance with the annual approved budget and be
submitted to Owner's representative for execution by Owner. Agent is authorized
to negotiate and execute license agreements prepared in accordance with Exhibit
C for temporary tenants and/or short term promotional activities. If Agent shall
receive a prospective tenant reference from a property other than the Premises,
which Agent or any subsidiary or affiliate manages, Agent shall promptly declare
its potential conflict of interest to Owner and Owner shall determine if
negotiations with such prospective tenant shall be undertaken by Agent, Owner,
or a third party approved by Owner. References of prospective tenants, as well
as their varying use requirements, shall be investigated carefully by Agent.
Agent also is authorized to negotiate and execute on Owner's behalf lease
amendments which: (i) change a Tenant's commencement date by sixty (60) days or
less (or for such longer period as is approved by Owner); (ii) change a Tenant's
permitted use by allowing the sale of such additional items as are reasonably
related to the Tenant's primary and principal use, provided Agent has no reason
to know of any lease at the center prohibiting such use; (iii) change a tenant's
marketing charge or promotional charge or advertising obligation.

Owner acknowledges and understands that Agent manages properties for third
parties. Owner further acknowledges and understands that Agent routinely and
customarily negotiates tenant leases from multiple locations involving two or
more properties (one or more of which may be the Premises and one or more of
which may be properties owned by Agent or by others). Agent conducts such
multiple location negotiations in good faith for the benefit and interests of
Owner and other property owners, including Agent. Agent shall be entitled to
assume that such leasing practices are approved and acceptable to Owner, unless
and until Owner specifically disapproves the practice and so notifies Agent.

(b) With Owner's prior approval, to advertise the Premises or portions thereat
for rent, by means of periodicals, signs, plans, brochures and other means
appropriate to the Premises. Owner acknowledges and agrees that the Premises may
be included in brochures or other advertising media of Agent, which may include
other properties being offered for lease by Agent.

(c) In no event shall Agent engage or utilize the services of an outside broker
in connection with any lease without Owner's prior written consent. In any case
in which Owner requests or gives such consent, Agent shall cause such broker to
enter into a written agreement with Owner, on terms reasonably satisfactory to
Owner, with respect to such broker's commission and Owner shall be responsible
for the payment of such commission pursuant to the terms of said agreement.

(d) Agent will, in each instance, negotiate for the inclusion in all leases
entered into by Owner of a provision to the effect that recourse on such
obligation shall be had only against the property to which such obligation
relates and no recourse shall be sought against Owner or any other person
holding, directly or indirectly, a beneficial interest in the property.

(e) Agent will, upon the request of Owner, undertake to find buyers for the sale
of any of the Owner's outparcels, peripheral land or such other real estate
situate upon the Premises, ("Sale Property"), and, in addition to any other
compensation provided to be paid to Agent under this Agreement, Owner agrees to
pay to Agent as compensation for its services hereunder, a fee at the rate
specified in Paragraph 7(iii) of Exhibit "A", attached hereto. In performing its
duties hereunder, Agent shall perform the following:

(i) Submit to Owner for approval, a pricing schedule on the Sale Property;

(ii) Upon request, submit to Owner for approval, contract form(s) to be used in
the sale of the Sale Property;

(iii) Upon request, furnish Owner with a written report regarding its progress
in such sale activities;

(iv) Negotiate on behalf of Owner, the sale of the subject Sale Property; and

(v) Provide legal services, limited to:

(a) Preparation of the Purchase and Sale Agreement;

(b) Deed and Easement(s) preparation;

(c) Preparation and submittal to Owner of the Seller's closing statement;

(d) Preparation of closing instructions;

(e) Coordination of title work;

(f) Upon approval of Owner, retain local counsel, whose fees will be reimbursed
by Owner; and

(g) Submit to Owner, for final execution, all documents necessary to consummate
the transaction.

Agent shall pursue these duties and obligations with diligence and in the best
interests of Owner.

2.8 Agent agrees, for itself and all persons retained or employed by Agent in
performing its services, to hold in confidence and not to use or disclose to
others any confidential or proprietary information of Owner heretofore or
hereafter disclosed to Agent ("Confidential Information"), including, but not
limited to, any data, information plans, programs, processes, costs, operations
or the names of any tenants which may come within the knowledge of Agent in the
performance of, or as a result of, its services, except where required by
judicial or administrative order, or where Owner specifically gives Agent
written authorization to disclose any of the foregoing to others or such
disclosure as is required in the direct performance of Agent's duties hereunder.
If Agent is required by a judicial or administrative order to disclose any
Confidential Information, Agent will promptly notify Owner thereof, consult with
Owner on the advisability of taking steps to resist or narrow such request and
cooperate with Owner in any attempt it may make to obtain an order or other
assurance that confidential treatment will be accorded to the Confidential
Information disclosed.

2.9 If at any time there shall be insufficient funds available to Agent from
collections to pay any obligations of Owner required to be paid under this
Agreement, Agent shall promptly notify Owner and Agent shall not be obligated to
pay such obligations unless Owner furnishes Agent with funds therefor.

2.10 Agent assumes no responsibility under this Agreement other than to render
the services called for hereunder in good faith, and Owner shall make no claim
against Agent on account of any alleged errors of judgment made in good faith in
connection with Agent's obligations hereunder and with the operation of the
Premises. Agent shall not be liable to Owner or others except by reason of acts
constituting willful misfeasance or gross negligence on the part of Agent, and
Owner agrees to indemnify, defend and hold harmless Agent and its partners (and
the shareholders, trustees and officers thereof)and employees from and against
all claims, actions, causes of action, costs and expenses (including, but not
limited to, reasonable attorney's fees) directly or indirectly arising from the
claims of any third party, except only those claims where liability arises from
acts constituting willful misfeasance or gross negligence on the part of Agent.

ARTICLE III

OWNER'S AGREEMENTS

3.1 Owner, at its option, may pay directly all taxes, special assessments,
ground rents, insurance premiums and mortgage payments. If Owner makes such
election, Agent shall advise Owner of the due dates of such taxes assessments,
insurance premiums and mortgage payments.

3.2 Owner shall bear the cost of all premiums relating to insurance procured by
Agent for Owner pursuant to Section 2.2 hereof. Owner shall look solely to such
insurance for indemnity against any loss or damage to the Premises and shall
obtain waivers of subrogation against the Agent under such policies if available
at no additional cost to Owner.

3.3 Owner agrees to indemnify and save harmless Agent and its partners (and the
shareholders, trustees and officers thereof) and employees from and against all
claims, losses and liabilities resulting from: (i) damage to property or injury
to, or death of, persons from any cause whatsoever when Agent is carrying out
the provisions of this Agreement or acting under the direction of Owner in or
about the Premises; (ii) claims for defamation and false arrest when Agent is
carrying out the provisions of this Agreement or acting under the direction of
Owner; and (iii) claims occasioned by or in connection with or arising out of
acts or omissions, other than criminal acts, of the Agent when Agent is carrying
out the provisions of this Agreement or acting under the direction of Owner
(except in cases of Agent's willful misconduct or gross negligence), and to
defend or cause to be defended, at no expense to Agent or such persons, any
claim, action or proceeding brought against Agent or such persons or Agent and
Owner, jointly or severally, arising out of the foregoing, and to hold Agent and
such persons harmless from any judgment, loss or settlement on account thereof.

Notwithstanding the foregoing, Owner shall not be responsible for indemnifying
or defending Agent or such persons in respect of any matter, claim or liability
in respect of which Agent is obligated to indemnify Owner as provided in the
following sentence. Agent agrees to indemnify and save harmless Owner from and
against all claims, losses and liabilities resulting from injury to, or death
of, persons in or about the Premises or for deformation and false arrest in each
case caused in whole or in part by the willful misfeasance or gross negligence
of Agent, and to defend, at no expense to Owner, any claim, action or proceeding
brought against Owner or Owner and Agent, jointly or severally, arising out of
the foregoing, and to hold Owner harmless from any judgments, loss or settlement
on account thereof.

Notwithstanding the foregoing, Agent shall not be responsible for indemnifying
or defending Owner in respect of any matter, claim or liability which is covered
by any public liability insurance policies carried by Owner and under which
Agent is named as an additional insured. The indemnification obligations of
Owner and Agent under this Section 3.3 shall in each case be conditioned upon
(a) prompt notice from the other party after such party learns of any claim or
basis therefor which is covered by such indemnity, (b) such party's not taking
any steps which would bar Owner or Agent, as the case may be, from obtaining
recovery under applicable insurance policies or would prejudice the defense of
the claim in question, and (c) such party's taking of all necessary steps which
if not taken would result in Owner or Agent, as the case may be, being barred
from obtaining recovery under applicable insurance policies or would prejudice
the defense of the claim in question. The provisions of this Section 3.3 shall
survive the expiration or termination of this Agreement.

3.4 Owner shall provide such office space on the Premises as may be necessary
for Agent to properly perform its functions under this Agreement. Agent shall
not be required to pay for utilities, telephone service or rent for the office
area on the Premises occupied by Agent. Agent shall have the right to use the
fixtures, furniture, furnishings and equipment, if any, which are the property
of Owner in said office space. Owner shall also provide space on the Premises
for use as community rooms and information and service centers where the use of
such space is determined by Owner to be in the best interest of the Premises.
All income derived from the utilization and/or operation of such community rooms
and/or information or service centers shall belong to the Owner and all expenses
relating thereto shall be borne by Owner.

3.5 Except as otherwise provided in this Agreement, everything done by Agent in
the performance of its obligations under this Agreement and all expenses
incurred pursuant hereto shall be for and on behalf of Owner and for its
account. Except as otherwise provided herein, all debts and liabilities incurred
to third parties in the ordinary course of business of managing the Premises as
provided herein are and shall be obligations of Owner, and Agent shall not be
liable for any such obligations by reason of its management, supervision or
operation of the Premises for Owner.

ARTICLE IV

COMPENSATION

4.1 In addition to any other compensation provided to be paid to Agent under
this Agreement, Owner agrees to pay to Agent as compensation for its management
services hereunder, a monthly fee at the rate specified in paragraph 5 of
Exhibit A attached hereto and payable as hereinafter provided. Said fee shall be
based on the following components of income from each calendar month determined
in accordance with GAAP. It is understood that the management fee shall be
calculated upon the following items: (i) minimum rents from all permanent
tenants (anchor, mall shops, ground leases and all other tenants); (ii) Lease
buyout income; (iii) Percentage rents in lieu of minimum rents; (iv) Percentage
rents; (v) all cost recovery income (CAM, taxes, food court, security, other);
(vi) income from all temporary tenants (initial term of one year or less); (vii)
income from all promotional activity; (viii) miscellaneous mall income such as
payphone commissions, stroller rentals, etc. and (ix) bad debts expense related
to any of the above revenue items. The following items shall not be subject to
management fees: (i) business interruption insurance income; (ii) recoveries
from insurance companies for casualty and other losses; (iii) payments from
tenants for leasehold improvements and related services provided by Agent; (iv)
payments from tenants to Merchants' Associations or to Marketing Funds; (v)
tenant security deposits; (vi) straight line rental income or losses, and (vii)
operating covenant and amortization (classified as a reduction of minimum rent).
Agent shall withdraw said fee from the operating account for the Premises and
shall account for same as provided for in Section 2.3 hereof. The monthly fee
shall be paid no later than the first business day of the month following one
calendar month after the month for which the monthly fee applies.

4.2 The following expenses or costs incurred by or on behalf of Agent in
connection with the management and leasing of the Premises shall be the sole
cost and expense of Agent and shall not be reimbursable by Owner and Agent shall
indemnify Owner for such expenses and costs:

(a) cost of gross salary and wages, payroll taxes, insurance, worker's
compensation, pension benefits and any other benefits of Agent's employees,
except that Owner will reimburse Agent for all costs of employees who provide
either full or part time services on-site at any of the Premises. Within the
category of "on-site" personnel, Agent may include the pro-rata costs for
regional personnel performing required services at the Premises on a regular
basis (but which personnel may share time working at other properties managed by
Agent); provided, however, that the costs for any employees who are based at or
work from Agent's home office shall not be included, and provided further that
the pro-rata costs for any such regional personnel are included and identified
as such within the annual operating budget as approved by Owner.

(b) general accounting and reporting services, as such services are considered
to be within the reasonable scope of Agent's responsibility to Owner;

(c) costs of forms, stationery, ledgers, supplies, equipment and other "general
overhead" items used in Agent's home office or regional offices;

(d) cost or pro rata cost of telephone and general office expenses incurred in
the Premises by Agent for the operation and management of properties not owned
by Owner;

(e) cost of all bonuses, incentive compensation, profit sharing, or any pay
advances by Agent to Agent's employees, except such costs pertaining to
employees employed by Agent in accordance with Paragraph 2.1 (b) hereof;

(f) cost attributable to losses arising from criminal acts, gross negligence or
fraud on the part of Agent or Agent's associates or employees;

(g) cost for meals, travel and hotel accommodations for Agent's home office or
regional office personnel who travel to and from the Premises, except as
provided in Section 2.6;

(h) cost of automobile purchase and/or rental, except if furnished or approved
by Owner;

(i) except as otherwise provided in Exhibit A attached hereto, expenses incurred
in connection with the leasing of the Premises, it is being understood and
agreed, however, that Agent shall be reimbursed for advertising expenses
incurred in connection with the leasing of the Premises;

(j) cost of liability or other insurance carried by Agent, except costs incurred
by Agent in satisfaction of its obligations under Section 2.2 hereof; and

(k) cost of bonds purchased pursuant to Section 2.1(i) of this Agreement.

ARTICLE V

DURATION, TERMINATION, DEFAULT

5.1 This Agreement shall become effective on the date hereof.

5.2 Subject to earlier termination as hereinafter provided, this Agreement shall
have an initial term ending on January 31, 2003. Thereafter, this Agreement
shall continue year-to-year on the same terms and conditions as herein contained
subject to being terminated by either Agent or Owner upon no less than six (6)
months written notice. The Agent may not terminate this Agreement except in the
case of non-payment of management fees for a period of ninety (90) days after
notice of such non-payment to Owner and Lender. In addition, Lender shall have
the right to terminate (or direct Owner to terminate, as applicable) this
Agreement: (i) upon the insolvency of Agent, or (ii) pursuant to the Management
Agreement termination provisions contained in the Loan Agreement and in the
Assignment of Management Agreement and Subordination of Management Fees.

5.3 It shall be an Event of Default under this Agreement on the part of Agent if
Agent shall default in any material respect in performing any of its obligations
under this Agreement and such default shall not be cured within 30 days after
written notice thereof is given by Owner to Agent (or, if the default in
question is curable but is of such nature that it cannot reasonably be
completely cured within such 30-day period, if Agent does not promptly after
receiving such notice commence to cure such default and thereafter proceed with
reasonable diligence to complete the curing thereof within 180 days after notice
is given by Owner to Agent). If an Event of Default by Agent shall occur, Owner
shall have the right to terminate this Agreement by written notice given to
Agent, and upon the giving of such notice this Agreement and the term hereof
shall terminate without any obligation on the part of Owner to make any payments
to Agent hereunder except as hereinafter provided.

5.4 If at any time during the term of this Agreement any involuntary petition in
bankruptcy or similar proceeding shall be filed against Agent seeking its
reorganization, liquidation or appointment of a receiver, trustee or liquidator
for it or for all or substantially all of its assets, and such petition shall
not be dismissed within 90 days after the filing thereof, or if Agent shall:

(a) apply for or consent in writing to the appointment of a receiver, trustee or
liquidator of all or substantially all of its assets;

(b) file a voluntary petition in bankruptcy or admit in writing its inability to
pay its debts as they become due;

(c) make a general assignment for the benefit of creditors;

(d) file a petition or an answer seeking reorganization or an arrangement with
creditors or take advantage of any insolvency law; or

(e) file an answer admitting the material allegations of a petition filed
against it in any bankruptcy, reorganization or insolvency proceedings;

then upon the occurrence of any such event, Owner, at its option, may terminate
this Agreement by written notice given to Agent, and upon the giving of such
notice this Agreement and the term hereof shall terminate without any obligation
on the part of Owner to make any payments to Agent hereunder except as
hereinafter provided.

5.5 Owner shall have the additional right to terminate this Agreement on at
least 10 days' written notice to Agent, if Agent without Owner's prior written
consent shall assign or attempt to assign its rights or obligations under this
Agreement or subcontract (except for normal service agreements or as otherwise
specified in this Agreement) any of the services to be performed by Agent. Owner
shall also have the right to terminate this Agreement as to any property
included within the Premises on at least 10 days' written notice to Agent if (a)
such property shall be damaged or destroyed to the extent of 25% or more by fire
or other casualty and Owner elects not to restore or repair such property or (b)
there shall be a condemnation or deed in lieu thereof of 25% or more of such
property.

5.6 Agent acknowledges and agrees that Owner shall have the right to subordinate
and/or assign this agreement in connection with the Loan Documents. Agent
further agrees to execute such further instruments as Owner or Lender deems
necessary to effectuate such subordination, provided that in the event Lender
becomes entitled to possession of the Premises, the Lender shall be entitled, at
its option, to retain Agent to manage the Premises, in which case the Agent
shall be entitled to the compensation set forth in this Agreement during all
periods in which Agent is providing services to the Premises for the Lender.
Moreover, notwithstanding anything to the contrary contained herein, for so long
as any amounts remain outstanding under the Loan Documents, (i) this Agreement
and all fees payable by Owner hereunder shall be subject to and subordinate to
any mortgage liens on the Premises established by the Loan Documents and all
payments due thereunder and (ii) Agent shall comply with any and all applicable
provisions of the Loan Documents and in the event there is a conflict between
the terms of this Agreement and the terms of the Loan Documents, the Loan
Documents shall control.

5.7 Upon any termination of this Agreement pursuant to the provisions of this
Article V, Owner shall remain obligated to pay to Agent fees and other amounts
due to Agent hereunder which accrued prior to the effective date of such
termination. Nothing contained in this Section 5.7 shall be deemed to waive,
affect or impair (a) Owner's rights to seek recourse against Agent for damages
or other relief in the event of the termination of this Agreement by Owner
pursuant to Section 5.3, 5.4 or 5.5 hereof, and (b) Agent's right to seek
recourse against Owner for damages or other relief in the event of the
termination of this Agreement by Agent pursuant to Section 5.2 hereof.

5.8 Upon the expiration or earlier termination of this Agreement, Agent shall
forthwith surrender and deliver to Owner any space in the Premises occupied by
Agent and shall make delivery to Owner or to Owner's designee or agent, at
Agent's home or regional offices or at its offices at the Premises, of the
following:

(a) a final accounting, reflecting the balance of income from and expenses of
the Premises as at the date of expiration or termination of this Agreement;

(b) any funds of Owner or tenant security or advance rent deposits, or both,
held by agent with respect to the Premises; and

(c) all Confidential Information (in whatever medium stored) and all other
records, contracts, leases, ground leases, reciprocal easement agreements,
receipts for deposits, unpaid bills, lease summaries, canceled checks, bank
statements, paid bills and all other records, papers and documents and any
microfilm and/or computer disk of any of the foregoing which relate to the
Premises and the operation, maintenance, management and leasing thereof; all
such data, information and documents being at all times the property of Owner.

In addition, Agent shall furnish all such information and take all such action
as Owner shall reasonably require to effectuate an orderly and systematic
termination of Agent's duties and activities under this Agreement.

5.9 This Agreement shall terminate at the election of Owner upon thirty (30)
days written notice to the Agent if the Premises is sold by Owner to a
non-affiliated third party purchaser or (unless the Lender shall otherwise
notify the Agent in writing) automatically if the Premises were acquired on
foreclosure of Lender's mortgage encumbering all or a portion of the Premises or
a deed in lieu thereof. In the event the Premises is sold by Owner to a
non-affiliated third party purchaser and this Agreement is not thereby
terminated by Owner, the Agent shall have the right to terminate this Agreement
as to the Premises upon sixty (60) days prior written notice which notice must
be given within ninety (90) days after the date such sale is consummated. If the
Premises is sold, Agent will not be entitled to sales commission unless the
Agent has been retained by Owner pursuant to a separate commission arrangement.
No sales commission shall be due Agent if the Premises were acquired on
foreclosure of Lender's mortgage encumbering all or a portion of the Premises or
a deed in lieu thereof. This Agreement shall remain in full force and effect if
not terminated pursuant to this Section 5.9.

5.10 The provisions of this Article V shall survive the expiration or
termination of this Agreement.

ARTICLE VI

ASSIGNMENT

6.1 Agent, except for a transfer to a "Permissible Transferee", shall not assign
its rights or obligations under this Agreement, either directly or by a transfer
of shares of beneficial interest or voting control either voluntarily or by
operation of law. Any change other than to a "Permissible Transferee" shall
constitute a breach of this Agreement by Agent and Owner may terminate this
Agreement in accordance with Section 5.5 A "Permissible Transferee" shall mean
any corporation, partnership, trust or other entity, more than 50% of the
outstanding stock of which, or more than 50% interest in which, is owned or
controlled by Agent, subject to Lender's approval, which approval shall not be
unreasonably withheld.

6.2 In the event of a sale or conveyance of any of the Premises, Owner shall
have the right to cancel or assign this Agreement and its rights and obligations
hereunder to any person or entity to whom or which Owner sells or conveys such
property or properties. Upon such assignment, Owner shall be relieved of its
obligations under this Agreement with respect to such property or properties
that accrue from and after the date of such assignment, provided that the
assignee shall assume the obligations of Owner under this Agreement and shall
agree to perform and be bound by all of the terms and provisions hereof,
effective from and after the date of such assignment and an executed copy of
such assumption agreement shall be delivered to Agent. Agent shall not be
entitled to a "termination fee" in connection with an assignment or cancellation
as set forth in this Section 6.2, but otherwise shall be entitled to collect
from Owner such fees and expenses, including termination and/or relocation
expenses of Agent's full-time employees, if any, as Agent has earned pursuant to
this Agreement prior to the date of such assignment or cancellation.

ARTICLE VII

MISCELLANEOUS

7.1 Owner's representative ("Owner's Representative"), whose name and address is
set forth in paragraph 2 of Exhibit A attached hereto, shall be the duly
authorized representative of Owner for the purpose of this Agreement. Any
statement, notice, recommendation, request, demand, consent or approval under
this Agreement shall be in writing and shall be deemed given by Owner when made
or given by Owner's Representative or any officer of Owner and delivered
personally to an officer of Agent or mailed, addressed to Agent, at his address
first above set forth. Either party may, by notice to the other, designate a
different address for the receipt of the aforementioned communications and Owner
may, by notice to Agent, from time to time, designate a different Owner's
Representative to act as such. All communications mailed by one party to another
shall be sent by first class mail, postage prepaid or Express Mail Service, or
other commercial overnight delivery service, except that notices of default
shall be sent by registered or certified mail, return receipt requested, postage
prepaid, Express Mail Service or other commercial overnight delivery service
with receipt acknowledged in writing. Communications so mailed shall be deemed
given or served on the date mailed. Notwithstanding the foregoing, any notices,
requests, consents, approvals and other communications, other than notices of
default or approvals of annual budgets, and other communications, approvals or
agreements which are required by the express terms of other provisions of this
Agreement to be in writing, may be given by telegram, telephonic communication
or orally in person. Agent and Owner shall furnish to the other the names and
telephone numbers of one or more persons who can be reached at any time during
the term of this Agreement in the event of an emergency.

7.2 Agent shall, at its own expense, qualify to do business and obtain and
maintain such licenses as may be required for the performance by Agent of its
services.

7.3 Each provision of this Agreement is intended to be severable. If any term or
provision hereof shall be determined by a court of competent jurisdiction to be
illegal or invalid for any reason whatsoever, such provision shall be severed
from this Agreement and shall not affect the validity of the remainder of this
Agreement.

7.4 In the event either of the parties hereto shall institute any action or
proceeding against the other party relating to this Agreement, the unsuccessful
party in such action or proceeding shall reimburse the successful party for its
disbursements incurred in connection therewith and for its reasonable attorney's
fees as fixed by the court.

7.5 No consent or waiver, express or implied, by either party hereto or of any
breach or default by the other party in the performance by the other of its
obligations hereunder shall be valid unless in writing, and no such consent or
waiver shall be deemed or construed to be a consent or waiver to or of any other
breach or default in the performance by such other party of the same or any
other obligations of such party hereunder. Failure on the part of either party
to complain of any act or failure to act of the other party or to declare the
other party in default, irrespective of how long such failure continues, shall
not constitute a waiver by such party of its rights hereunder. The granting of
any consent or approval in any one instance by or on behalf of Owner shall not
be construed to waive or limit the need for such consent in any other or
subsequent instance.

7.6 The venue of any action or proceeding brought by either party against the
other arising out of this Agreement shall be in the state or federal courts of
the Commonwealth of Pennsylvania.

7.7 This Agreement may not be changed or modified except by an agreement in
writing executed by each of the parties hereto and consented to by the Lender.
This Agreement constitutes all of the understandings and agreements between the
parties in connection with the agency herein created.

7.8 This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their permitted successors and assigns, but shall not inure to the
benefit of, or be enforceable by, any other person or entity other than Lender
and the rights granted to Lender under this Agreement or in the Loan Documents.

7.9 Nothing contained in this Agreement shall be construed as making Owner and
gent partners or joint ventures or as making either of such parties liable for
the debts or obligations of the other, except as in this Agreement is expressly
provided.

 

 

 

 

 

(signatures appear on next page)

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

CROWN AMERICAN CAPITAL CITY ASSOCIATES , L.P.

(Owner)

BY: CROWN AMERICAN CAPITAL CITY

ASSOCIATES, as sole general partner

By:__/s/ Ronald P. Rusinak____________________

Name: Ronald P. Rusinak

Title: Vice-President

 

CROWN AMERICAN PROPERTIES, L.P.

(Agent)

BY: CROWN AMERICAN REALTY TRUST,

as sole general partner

 

By:_/s/ Ronald P. Rusinak _____________________

Name: Ronald P. Rusinak

Title: Vice-President

 

EXHIBIT A

 

 

 

1. Premises (1.1):

a. Capital City Mall

3506 Capital City Mall Drive

Camp Hill, PA 17011-7003

2. Name and Address of Owner's Representative (7.1):

Terry L. Stevens

Crown American Properties, L.P.

Pasquerilla Plaza

Johnstown, PA 15901.

3. Limit of amount authorized for non-emergency purchases and repairs (2.1(a)

and (c)):

$50,000.00.

4. Name of Banks (2.1(g)):

PNC Bank, N.A.

 

5. Management Fees (4.1):

Owner agrees to pay Agent as compensation for its management services hereunder
an amount equal to 2.3% of the amounts set forth in Section 4.1. Such management
fee shall be payable monthly based on the income earned for the categories
described in Section 4.1, computed in accordance with GAAP. Agent shall be
entitled to receive the management fee on the pro rata portion of percentage
rents received by Owner after the termination of this Agreement but applicable
to time periods prior to the termination of this Agreement based upon the actual
number of days lapsed divided by 365.

6. Legal and Tenant Coordination Expenses:

Owner agrees to pay Agent, to defray in-house legal expenses and tenant
coordination expenses (a) with respect to each new lease and each lease renewal
of mall shops and free-standing buildings (other than a lease renewal or
extension resulting from the exercise of an option contained in such lease), an
amount equal to the Agent's actual costs of providing such services, limited
however to the annual amount which is capitalized as tenant allowance costs
under the Owner's customary accounting practices as Agent and Owner shall
mutually agree and as recorded in the Owner's audited annual financial
statements. Such fees shall be payable monthly in arrears using estimated fees
per square foot, based on the estimated annual fee; the monthly estimated fees
shall be adjusted to a final actual amount within 90 days after the Owner's
fiscal year end. Agent and Owner shall use their best efforts to estimate the
monthly fee per square foot and shall adjust the amount periodically during the
year as mutually agreed upon.

7. Leasing and Land Sale Fees:

(i) Leasing Commission:

Agent shall be entitled to commissions for leases secured, in addition to other
fees and compensation provided in this Agreement, equal to the Agent's actual
costs of providing leasing services related to permanent leases (those with an
initial term in excess of one year), limited however to the aggregate amount
which is capitalized as lease acquisition costs under the Owner's customary
accounting practices as Agent and Owner shall mutually agree and as recorded in
the Owner's audited annual financial statements. Such fees shall be payable
monthly in arrears using estimated fees per square foot, based on the estimated
annual fee; the monthly estimated fees shall be adjusted to a final actual
amount within 90 days after the Owner's fiscal year end. Agent and Owner shall
use their best efforts to estimate the monthly fee per square foot and shall
adjust the amount periodically during the year as mutually agreed upon.

(ii) Brokerage Commissions:

Owner and Agent acknowledge that some leasing and land sale transactions will
involve the use of an independent real estate broker or real estate sales agent,
who will be paid a commission for introducing and bringing a prospective tenant
or purchaser to the Premises. Agent may utilize brokers in connection with
carrying out its leasing and land sale activities, and shall be reimbursed by
Owner for the cost of those Brokerage Commissions in the following
circumstances:

Agent was required to recognize the broker or sales agent as

the representative of the prospective tenant or purchaser and was not allowed or
permitted the opportunity to contact or negotiate with the tenant or purchaser
except through the broker or sales agent, and this fact was disclosed to Owner.

Agent disclosed to Owner the existence of the broker or sales agent and the
brokerage fee at the time the proposed leasing or land sale transaction was
submitted to Owner for approval.

Except as provided in (a) and (b) above, Agent shall assume the sole cost and
responsibility for broker commissions.

(iii) Land Sale Commission:

For services provided pursuant to Section 2.7(e), Owner shall pay the Agent a
sales commission equal to fifteen percent (15%) of the adjusted sales price
("Sales Commission"), as compensation for overhead associated with the services
of certain employees of Agent. For purposes of the foregoing "adjusted sales
price" shall mean the gross proceeds payable to Owner less reasonable and
necessary development costs paid by Owner in connection with the transfer.
One-half (1/2) of the Sales Commission shall be due and payable to Agent at the
time a mutually binding Agreement of Sale with respect to any Sale Property is
fully-executed, with the computation of such amount being based on the gross
proceeds payable to Owner. The balance of the Sales Commission shall be paid to
Agent at the time of closing of any such sale.

 

8. Excluded Services:

Notwithstanding anything to the contrary contained herein, the parties
acknowledge that it is not within the contemplation of this Agreement or the fee
structure included herein that the Agent perform any services with respect to
the following: any "due diligence" or similar efforts relating to any financing,
refinancing or sale or disposition of the Premises; zoning compliance of the
Premises; performing or supervising (including tenant room build-outs or
remodeling) any extensive alteration or renovation to the Premises; asbestos
and/or other environmental studies and any related abatement or remediation
activities for any tenant premises, site acquisitions of additional ground for
the expansion of the Premises; reconstruction after casualty or condemnation;
leasing, management, or construction relating to any proposed or implemented
expansion of the Premises or work generally classified as "development" work in
connection with the same; renewals or renegotiation of leases or other
agreements with department stores if such involves substantial changes from
existing documents (including, without limitation, negotiation of new leases,
renewal leases, operating covenants, renovation provisions, expansion rights,
and like matters); or replacement of department stores tenancies. Owner shall
reimburse Agent for all such services rendered equal to the Agent's actual costs
of providing such services, limited however to the annual amount which is
capitalized as tenant allowance or construction costs under the Owner's
customary accounting practices as Agent and Owner shall mutually agree and as
recorded in the Owner's audited annual financial statements. Such fees shall be
payable monthly in arrears using estimated based on the estimated annual fee;
the monthly estimated fees shall be adjusted to a final actual amount within 90
days after the Owner's fiscal year end. Agent and Owner shall use their best
efforts to estimate the monthly fees and shall adjust the amount periodically
during the year as mutually agreed upon.

9. Other Requested Services:

If Owner requests Agent to provide its own personnel for non-routine services
which Agent is not obligated elsewhere in this Agreement to perform the
compensation for which is not provided for hereinabove, unless Owner and Agent
otherwise agree to an acceptable fee for such services, Owner shall pay Agent an
amount equal to two and one-half (2 1/2) times the actual base cost of Agent's
departmental personnel, as computed by Agent, for their time involved in
performing such requested services, plus reimbursement for any out-of-pocket
costs incurred incident to furnishing such requested services. Owner and Agent
shall agree in advance as to the hourly base cost to be applicable for the
specific services to be provided. Such amount or amounts shall be payable to
Agent monthly within ten (10) days after Owner's receipt of Agent's statement
setting for the amount payable to Agent.

 

 

EXHIBIT B

Leasing Guidelines

 

 

 

Agent shall use a form or forms of lease; or with respect to temporary tenants
and/or short term promotional activities, a form or forms of license agreement,
which have been prepared and submitted to Owner for Owner's prior review and
approval. Agent will negotiate and make modifications to such forms as directed
by Owner, or as necessary or appropriate with respect to the needs of the
particular transactions, utilizing methods and techniques consistent with
prevailing practices employed in management and leasing of shopping centers.

For all agreements, excepting license agreements for temporary tenants and/or
for short term promotion activities, all essential financial and business terms
and provisions of the lease or agreement, including construction and
improvements of the leasehold, shall be presented for Owner's approval.
Tenant-signed leases presented by Agent for Owner's review and execution shall
be consistent with such terms and conditions previously approved by Owner, or
with such deviations or modifications identified for Owner's review. Execution
of tenant-signed leases that are presented by Agent for Owner's signature will
acknowledge Owner's approval of the lease, its form, its terms and provisions.

No lease or other agreement shall be entered into, modified, canceled or
extended if the consent of any mortgagee or ground lessor is required unless
such consent has been obtained. Agent will notify Owner when consent is
required.